January 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellants

NO. 14-12-00710-CV                          V.

                        AMELIA V. KELLY, Appellee
                     ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on June 22, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Matthew D. Wiggins, Jr. and D.L. Hammaker, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.